MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	143	
Docket:	      Som-18-215	
Submitted	
  On	Briefs:	 October	10,	2018	
Decided:	     October	23,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    IN	RE	CHILD	OF	CHARLES	V.	
	
	
PER	CURIAM	

         [¶1]		Charles	V.	appeals	from	a	judgment	of	the	district	court	(Skowhegan,	

Fowle,	J.)	terminating	his	parental	rights	to	his	child.1		He	argues	that	the	record	

does	 not	 support	 the	 court’s	 finding	 of	 parental	 unfitness.	 	 We	 affirm	 the	

judgment.	

                                            I.		BACKGROUND	

         [¶2]	 	 In	 2017,	 when	 the	 child	 was	 two	 weeks	 old,	 the	 Department	 of	

Health	and	Human	Services	filed	a	child	protection	petition	and	a	request	for	a	

preliminary	protection	order.		See	22	M.R.S.	§§	4032,	4034	(2017).		The	petition	

alleged	 that	 there	 had	 been	 several	 reports	 from	 medical	 professionals	 and	

Department	caseworkers	that	there	was	a	threat	of	physical	abuse	and	verbal	




    1	 	 The	 mother	 consented	 to	 termination	 of	 her	 parental	 rights.	 	 Accordingly,	 we	 focus	 on	 the	

procedural	history	and	findings	regarding	the	father	only.			
2	

aggression	 by	 the	 father.	 	 Additionally,	 the	 petition	 alleged	 that	 the	 father’s	

home	was	unsanitary	and	unsafe	for	the	child’s	continued	habitation.			

      [¶3]	 	 The	 court	 (Benson,	 J.)	 entered	 a	 jeopardy	 order,	 by	 agreement,	

placing	the	child	with	a	foster	family	in	September	2017.		See	22	M.R.S.	§	4035	

(2017).	 	 As	 part	 of	 the	 jeopardy	 order,	 the	 father	 was	 to	 participate	 in	

medication	management;	participate	in	mental	health	counseling	with	an	anger	

management	 component;	 complete	 a	 court-ordered	 diagnostic	 evaluation	

(CODE);	 participate	 in	 random	 drug	 screens;	 establish	 a	 safe	 and	 sanitary	

home;	and	allow	unannounced	home	visits	by	the	Department.			

      [¶4]		From	the	time	of	the	jeopardy	order	until	December	2017,	the	father	

stopped	almost	all	visitation	with	the	child.		In	addition,	the	father	ceased	his	

mental	health	counseling	in	October	2017,	resuming	only	after	the	Department	

petitioned	 for	 termination	 of	 his	 parental	 rights	 on	 February	 2,	 2018.	 	 See	

22	M.R.S.	§	4052	(2017).			

      [¶5]	 	 A	 hearing	 on	 the	 petition	 was	 held	 by	 the	 court	 (Fowle,	 J.)	 on	

April	26,	2018.		Following	the	hearing,	the	court	entered	a	judgment	granting	

the	 petition	 to	 terminate	 the	 father’s	 parental	 rights	 after	 making	

comprehensive	findings	of	fact	by	clear	and	convincing	evidence.		See	22	M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii);	In	re	Thomas	D.,	2004	ME	104,	¶	21,	854	A.2d	195.		
                                                                                     3	

     [¶6]		The	court’s	decision	was	based	on	the	following	findings	of	fact,	all	

of	which	are	supported	by	competent	evidence	in	the	record.	

              In	 the	 present	 case,	 the	 court	 is	 concerned	 that	 the	 TPR	
     petition	was	filed	on	February	2,	2018,	or	approximately	seven	and	
     one	half	months	following	the	removal	of	the	child	from	the	home,	
     and	 slightly	 less	 than	 five	 months	 following	 the	 issuance	 of	 the	
     jeopardy	order.		Ordinarily,	the	court	would	expect	that	more	time	
     would	elapse	before	the	petition	for	termination	was	filed.		At	first	
     glance,	this	process	seems	to	be	moving	very	quickly,	leaving	one	
     to	wonder	whether	[the	father]	has	been	given	sufficient	time	and	
     opportunity	to	reunify	with	his	child.		The	TPR	hearing	itself	was	
     held	10.5	months	following	the	removal	of	the	child.		Additionally,	
     the	uncontroverted	evidence	presented	at	hearing	established	that	
     the	 Department	 had	 been	 working	 with	 the	 [father]	 and	 [the	
     mother]	for	several	months	prior	to	the	removal	of	[the	child]	from	
     the	 custody	 of	 her	 parents	 in	 June	 of	 2017.	 	 While	 [the	 mother’s	
     older	child]	is	not	the	biological	child	of	the	father	in	the	present	
     case,	it	is	noteworthy	that	the	Department	was	working	with	both	
     parents	in	an	effort	to	keep	[the	older	child]	safely	in	their	home.		
     According	to	court	documents	filed	in	conjunction	with	this	case,	
     the	Department	was	quite	concerned	over	[the	father’s]	treatment	
     of	[the	older	child],	as	a	number	of	instances	of	disturbing	conduct	
     by	 [the	 father]	 toward	 [the	 older	 child]	 are	 described.	 	 Thus,	 in	
     considering	parental	fitness	factors	described	at	22	M.R.S.	[§]	4055,	
     it	 is	 appropriate	 to	 do	 so	 in	 the	 context	 of	 well	 over	 one-year	
     involvement	by	the	Department	with	[the	father]	and	[the	mother].			
     	
              The	 evidence	 at	 hearing,	 including	 the	 testimony	 of	 the	
     father,	 established	 conclusively	 that	 [the	 father]	 made	 very	 little	
     effort	 toward	 reunification	 until	 February	 of	 this	 year.	 	 Then	 the	
     TPR	petition	was	filed	.	.	.	.			
              	
              .	.	.	.	
     	
              Between	September	and	[the	end	of]	December	of	2017,	the	
     father	 chose	 not	 to	 attend	 any	 visit	 with	 [the	 child].	 	 Between	
4	

     October	 16,	 2017	 and	 February	 9,	 2018	 the	 father	 chose	 not	 to	
     attend	any	counseling	sessions	with	[his	mental	health	counselor],	
     or	 any	 other	 providers.	 	 Based	 upon	 the	 testimony	 of	 [the	 CODE	
     evaluator],	[the	mental	health	counselor],	and	other	professionals,	
     it	is	likely	that	the	father	was	going	to	have	a	very	difficult	time	in	
     reunifying	 with	 [the	 child]	 during	 a	 timeframe	 reasonably	
     calculated	to	meet	[the	child’s]	needs.		His	focus	on	work	and	lack	
     of	 focus	 on	 his	 [child],	 and	 his	 counseling	 needs	 during	 this	 time	
     frame	caused	severe	harm	toward	any	realistic	prospect	of	timely	
     reunification,	particularly	in	light	of	the	uncontroverted	evidence	
     that	 the	 [D]epartment	 had	 been	 working	 with	 [the	 mother]	 and	
     [the	father]	for	several	months	before	the	birth	of	[the	child].			
     	
               .	.	.	.	
     	
               The	father	is	sincere	in	his	expressed	willingness	to	protect	
     his	child	from	jeopardy,	and	to	take	responsibility	for	[the	child].		
     The	 court	 concludes	 that	 the	 father	 loves	 [the	 child].		
     Unfortunately,	 the	 evidence	 is	 overwhelming,	 and	 recited	 herein,	
     that	the	father	is	not	able	to	protect	[the	child]	from	jeopardy,	and	
     to	 take	 responsibility	 for	 [the	 child’s]	 care	 within	 a	 time	 period	
     reasonably	calculated	to	meet	[the	child’s	needs].		[The	child]	has	
     been	 in	 the	 custody	 of	 DHHS	 for	 all	 but	 sixteen	 days	 of	 her	 life.		
     While	the	court	does	not	doubt	the	father’s	sincerity,	the	testimony	
     of	 [the	 CODE	 psychiatrist]	 and	 [the	 mental	 health	 treatment	
     provider]	persuade	the	court,	that	despite	the	father’s	current	best	
     efforts,	it	will	be	a	long,	long	time	before	he	is	able	to	consistently	
     protect	the	child	from	jeopardy	and	to	provide	for	her	needs.		One	
     only	has	to	consider	the	testimony	of	these	witnesses	and	others	
     .	.	.	 to	 conclude	 that	 [the	 father]	 is	 simply	 not	 ready	 to	 be	 [the	
     child’s]	parent	and	won’t	be	for	years.		 Even	had	[the	father]	not	
     dropped	 out	 of	 his	 efforts	 toward	 reunification	 for	 an	 extended	
     period	 during	 the	 fall	 of	 2017,	 and	 even	 had	 he	 not	 stopped	
     attending	counseling	with	[his	mental	health	treatment	provider]	
     for	 nearly	 four	 months,	 the	 court	 is	 at	 best	 uncertain[]	 as	 to	
     whether	 that	 would	 have	 made	 a	 dispositive	 difference.	 	 At	 the	
     close	of	the	hearing,	the	court	noted	the	father’s	recent	progress,	
     but	told	the	father	that	he	really	wished	that	he	had	not	stopped	
                                                                                        5	

      attending	visits	and	counseling.		The	impact	of	the	father’s	decision	
      to	 place	 work	 and	 income	 over	 the	 needs	 of	 his	 child,	 and	 his	
      reunification	with	the	child,	cast	the	dye	concerning	the	outcome	of	
      this	case.		[The	child]	can	simply	not	afford	to	wait	for	at	well	over	
      an	 additional	 year	 for	 her	 father	 to	 be	 ready	 to	 provide	 for	 her	
      needs	 and	 protect	 her	 from	 jeopardy.	 	 The	 efforts	 made	 by	 the	
      Department	 to	 assist	 the	 father	 toward	 responsible	 parenting	
      capability	 have	 lasted	 well	 over	 one	 year,	 and	 he	 is	 closer	 to	 the	
      starting	 line	 than	 he	 is	 the	 finish	 line.	 	 Accordingly	 this	 court	
      determines	by	clear	and	convincing	evidence	that	the	father	.	.	.	is	
      an	unfit	parent	as	determined	by	statute.	
	
                                   II.		DISCUSSION	

	     [¶7]		The	court	did	not	err	in	finding	that,	despite	more	recent	efforts	by	

the	 father,	 he	 remains	 unable	 to	 protect	 the	 child	 from	 jeopardy	 or	 to	 take	

responsibility	 for	 the	 child	 within	 a	 time	 reasonably	 calculated	 to	 meet	 the	

child’s	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii);	In	re	Thomas	D.,	2004	ME	

104,	¶	21,	854	A.2d	195.		The	father’s	main	argument	is	that	the	court’s	finding	

that	it	would	be	over	a	year	before	he	was	able	to	safely	and	successfully	parent	

his	child	is	not	supported	by	sufficient	evidence.		He	asserts	that	because	the	

testimony	 about	 that	 timeframe	 was	 inconsistent	 between	 the	 two	 mental	

health	professionals,	the	court	could	not,	by	clear	and	convincing	evidence,	find	

that	he	was	unfit	on	that	basis.			

      [¶8]		Contrary	to	the	father’s	assertions,	the	court	succinctly	explained	

that	“[w]hile	[it]	found	[the	counselor’s]	testimony	to	be	credible	and	helpful,	
6	

[it]	also	found	[the	counselor’s]	testimony	to	border	on	advocacy	to	the	father.”		

Further,	the	court	did	not	disregard	the	testimony	of	the	counselor,	but	rather	

viewed	it	as	one	piece	of	the	overall	larger	picture	of	the	father’s	fitness	as	a	

parent.		See	In	re	Child	of	James	R.,	2018	ME	50,	¶	12,	182	A.3d	1252	(concluding	

that	 the	 district	 court	 did	 not	 err	 when	 the	 evidence	 “fully	 support[ed]	 the	

court’s	assessment	of	the	evidence”	despite	some	conflicting	testimony);	In	re	

Cameron	 B.,	 2017	 ME	 18,	 ¶	 10,	 154	 A.3d	 1199	 (stating	 “[t]he	 weight	 and	

credibility	 of	 the	 testimony	 and	 other	 evidence	 .	 .	 .	 [is]	 for	 the	 fact-finder’s	

determination”).	 	 The	 court	 particularly	 focused	 on	 the	 father’s	 past	

disconnection	 from	 services,	 noting	 that	 the	 father	 is	 essentially	 back	 at	 the	

starting	line	in	terms	of	potential	reunification.			

        [¶9]		Likewise,	the	court	did	not	abuse	its	discretion	in	determining	that	

termination	of	the	father’s	parental	rights	was	in	the	child’s	best	interests.		See	

22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	

297.	

        The	entry	is:	

                     Judgment	affirmed.	
	
	       	     	      	      	      	
	                           	
                                                                                 7	

Aaron	B.	Rowden,	Esq.,	Waterville,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Skowhegan	District	Court	docket	number	PC-2017-31	
FOR	CLERK	REFERENCE	ONLY